PER CURIAM.
This is an appeal of a conviction for buying cocaine within 1000 feet of a school in contravention of section 893.13(l)(e), Florida Statutes (1987). The defendant/appellant, Artis Jackson, was charged in a two-count information. Count I was for the sale, purchase, manufacture, or delivery of cocaine within 1,000 feet of a school. Count II was for possession of cocaine. We affirm the conviction and sentence in Count I since the record reveals that the appellant's Miranda warnings were given. As to Count II, inasmuch as the state concedes that the trial court erred in convicting and sentencing Jackson on both counts, we vacate the conviction and sentence on Count n and remand for further consistent proceedings. See State v. Glenn, 545 So.2d 903 (Fla. 4th DCA 1989); Carawan v. State, 515 So.2d 161 (Fla.1987).
AFFIRMED in part, REVERSED in part, and REMANDED.
DOWNEY, LETTS and WALDEN, JJ., concur.